UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2010 Date of reporting period: January 1, 2010  December 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: The global recovery continued to solidify in the final months of 2010, with economies around the world experiencing economic growth. In the United States, corporations are emerging from the Great Recession in strong financial health. Putnams investment team believes the outlook for U.S. equities is further bolstered by low short-term interest rates and the extension of current tax rates. Another sign of the positive outlook for equities was that traditionally safe-haven U.S. Treasuries experienced their first setback in several years, as investors sought higher potential returns in riskier assets. Although the global recovery continues, a range of fiscal and monetary circumstances around the world contributes to a global investment mosaic that is more varied than in recent years. Europe struggles with debt issues at a time when emerging markets are striving to dampen inflationary growth. This divergence may well lead to future market volatility. However, we believe it may also lead to additional opportunities for active, research-focused managers like Putnam. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/10) Investment objective High current income consistent with what Putnam Management believes to be prudent risk Net asset value December 31, 2010 Class IA: $12.14 Class IB: $12.03 Total return at net asset value Barclays Capital Aggregate (as of 12/31/10) Class IA shares* Class IB shares Bond Index 1 year 10.22% 9.87% 6.54% 5 years 36.71 34.81 32.55 Annualized 6.45 6.16 5.80 10 years 78.74 74.20 76.33 Annualized 5.98 5.71 5.84 Life 369.06 349.02 393.18 Annualized 6.98 6.77 7.21 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988.  Class inception date: April 30, 1998. Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance for class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality P1 16.3% Aaa 52.9% Aa 3.6% A 8.9% Baa 18.6% Ba 4.6% B 2.3% Caa and below 5.9% Not Rated 13.1% Allocations are represented as a percentage of net assets and include derivative instruments. These may differ from allocations shown later in this report. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of net assets as of 12/31/10. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. Putnam VT Income Fund 1 Report from your funds manager How did the fund perform in 2010? Putnam VT Income Funds class IA shares returned 10.22%, which was generally stronger than the returns for the broad U.S. bond market. How would you characterize the bond market environment during the past 12 months? The period began amid indications that global economies were emerging from the Great Recession, prompting investors to move toward the historically attractive yields offered by securities in riskier categories, such as high-yield corporate bonds and emerging-market debt. Then in April and May, after more than a year of steady improvement in credit market conditions, the fallout from Europes sovereign debt woes led to increased risk aversion, although by late summer, the credit markets recovered significantly. U.S. corporations found increasingly inexpensive access to debt markets, resulting in a resurgence of bond issuance at unusually low borrowing rates. In Europe, credit conditions broadly stabilized as a nearly $1 trillion government bailout program calmed market concerns about a liquidity crisis. In the fourth quarter, the Federal Reserve  or the Fed  launched its second major quantitative easing program dubbed QE2, under which it plans to purchase up to $600 billion in U.S. Treasuries. Meanwhile, yields generally rose in the final three months of the year, with the interest rate on the 10-year Treasury jumping 100 basis points from its October lows to its December highs. What strategies contributed to the funds performance? The fund benefited from our balanced approach to prepayment risk, credit risk, and liquidity risk, primarily as a result of three major mortgage strategies. First, we established a moderate position in short-term commercial mortgage-backed securities [CMBS], focusing on bonds in the highly liquid topmost part of the capital structure, which were undervalued relative to their liquidity risk in our opinion. CMBS holdings benefited from an increasing investor perception that even though commercial mortgage delinquencies have continued to grow, senior CMBSs have enough structural protection to withstand losses. The funds mortgage strategies also included investments in government-agency interest-only collateralized mortgage obligations [CMO IOs]. CMO IOs are designed so that the longer homeowners take to pay down their mortgages, the more money a security holder will make from interest payments on those loans. Despite record-low mortgage rates, refinancing activity was constrained by extremely tight bank-underwriting requirements, making it difficult for many borrowers to qualify for a new loan. Depressed home prices also hampered borrowers attempts to refinance by putting loan-to-home-value ratios outside ranges considered acceptable by most lenders. As a result, our CMO IOs accumulated steady cash flows throughout the fiscal year, with minimal prepayment risk. Finally, our third mortgage strategy entailed investments in non-agency residential mortgage-backed securities [RMBS], where we emphasized hybrid adjustable-rate mortgage-backed securities, which combine features of both fixed- and adjustable-rate mortgages. Which areas detracted from results? There were no notable detractors. Interest rates rose in many bond sectors during the fourth quarter while bond prices declined, but the funds conservative duration stance actually helped performance during that time on a relative basis. How does the fund use derivatives? The fund uses derivatives for three main reasons: as a way to hedge risk, as a more efficient or effective way to gain exposure to a sector, and as a relative value trade. Commonly, we use derivatives to manage the funds interest-rate exposure and to hedge unwanted or excess risk in a given position. What is your outlook? It now seems clear that the pace of growth in the United States has accelerated. In our view, it would not be surprising to see 4% GDP growth in 2011. This is much improved over the 2.8% average pace the economy managed in 2010, though it is sluggish by recovery standards. Almost all the main components of the economy are doing better; corporate investment is doing well, consumer spending has picked up significantly, and net exports are also improving. The recently approved tax package  and particularly the FICA cut for 2011  should support some demand growth in 2011. Household balance sheets are also improving as equity markets rise. This is not to say there are no clouds on the horizon. Oil prices are uncomfortably close to the level of $100/barrel, a price at which one would expect to see some damage to growth prospects; disruptions continue in European sovereign markets; and we cannot rule out spillover to U.S. markets. A renewed fall in house prices would also likely damage consumer confidence. Regardless of the ultimate strength of the economy, our investment process is designed to add value from multiple sources and we believe that flexibility will serve the fund well in 2011. We maintain our positive outlook on the sectors we found attractive in 2010, particularly CMO IOs, senior CMBS, and non-agency RMBS. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. Your funds managers Portfolio Manager Rob Bloemker is Head of Fixed Income at Putnam. He joined Putnam in 1999 and has been in the investment industry since 1988. In addition to Rob, your funds portfolio managers are Carl Bell, Kevin Murphy, Michael Salm, and Raman Srivastava. Your funds managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Inc ome Fund Understanding your funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2010, to December 31, 2010. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/10 for the 6 months ended 12/31/10 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $2.97 $4.24 $2.96 $4.23 Ending value (after expenses) $1,029.70 $1,029.10 $1,022.28 $1,021.02 Annualized expense ratio 0.58% 0.83% 0.58% 0.83% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/10. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT Income Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Income Fund (the fund) at December 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2010 by correspondence with the custodian, brokers and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2011 4 Putnam VT Inc ome Fund The funds portfolio 12/31/10 MORTGAGE-BACKED SECURITIES (39.9%)* Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.335s, 2029 $351,634 $366,520 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 3,017,000 3,136,236 Ser. 06-4, Class A2, 5.522s, 2046 1,225,296 1,241,713 Ser. 06-6, Class A2, 5.309s, 2045 836,000 851,409 Ser. 07-1, Class XW, IO, 0.284s, 2049 6,313,325 85,021 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.733s, 2035 3,305,698 20,466 Ser. 07-5, Class XW, IO, 0.431s, 2051 13,478,914 242,545 Ser. 04-4, Class XC, IO, 0.289s, 2042 13,720,259 228,224 Ser. 04-5, Class XC, IO, 0.274s, 2041 25,748,955 349,089 Ser. 06-5, Class XC, IO, 0.205s, 2047 46,973,037 681,785 Ser. 05-1, Class XW, IO, 0.093s, 2042 135,060,638 147,864 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 3,211,166 358,045 Ser. 05-3A, IO, 2.87s, 2035 4,536,994 202,804 FRB Ser. 05-1A, Class A1, 0.561s, 2035 336,766 276,149 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.264s, 2032 412,000 454,601 FRB Ser. 07-PW16, Class A2, 5.665s, 2040 656,000 682,693 Ser. 06-PW14, Class A2, 5.123s, 2038 526,000 535,390 Ser. 05-PWR9, Class A2, 4.735s, 2042 460,945 462,977 Ser. 04-PR3I, Class X1, IO, 0.243s, 2041 2,287,444 42,176 Ser. 05-PWR9, Class X1, IO, 0.195s, 2042 29,827,987 275,014 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.682s, 2038 8,387,206 136,292 Ser. 06-PW14, Class X1, IO, 0.133s, 2038 7,982,712 131,715 Ser. 07-PW15, Class X1, IO, 0.102s, 2044 24,909,127 194,540 Ser. 05-PW10, Class X1, IO, 0.054s, 2040 11,656,417 25,528 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 766,200 30 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 1,999,555 2,117,602 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR7, Class 2A2A, 5.351s, 2036 116,808 66,581 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 415,977 428,762 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.373s, 2049 24,149,067 384,212 Ser. 07-CD4, Class XC, IO, 0.124s, 2049 35,051,070 317,563 Ser. 06-CD2, Class X, IO, 0.079s, 2046 30,673,934 84,478 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 568,583 593,628 Ser. 98-C2, Class F, 5.44s, 2030 1,176,000 1,203,443 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.014s, 2049 710,000 750,975 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.174s, 2043 16,456,827 161,711 Ser. 06-C8, Class XS, IO, 0.127s, 2046 31,902,978 315,220 Ser. 05-C6, Class XC, IO, 0.059s, 2044 24,864,728 137,735 Countrywide Alternative Loan Trust Ser. 06-2CB, Class A11, 6s, 2036 3,296,328 2,216,781 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.497s, 2035 23,980 18,465 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 256,541 233,453 Ser. 04-R2, Class 1AS, IO, 5.669s, 2034 1,898,773 230,845 Ser. 06-R1, Class AS, IO, 5.63s, 2036 1,313,989 145,360 MORTGAGE-BACKED SECURITIES (39.9%)* cont. Principal amount Value Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.511s, 2035 $11,718,833 $1,538,097 Ser. 06-R2, Class AS, IO, 5 1/2s, 2036 2,576,463 312,396 Ser. 05-R2, Class 1AS, IO, 5.306s, 2035 5,760,971 639,428 FRB Ser. 04-R2, Class 1AF1, 0.681s, 2034 1,870,634 1,636,805 FRB Ser. 05-R3, Class AF, 0.661s, 2035 192,721 164,777 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.804s, 2039 1,825,714 1,878,446 FRB Ser. 07-C3, Class A2, 5.721s, 2039 1,067,995 1,100,801 Ser. 07-C5, Class AAB, 5.62s, 2040 1,243,000 1,295,093 Ser. 07-C1, Class AAB, 5.336s, 2040 871,000 917,686 Ser. 06-C5, Class AX, IO, 0.135s, 2039 14,632,843 235,677 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.158s, 2039 30,104,554 462,084 Ser. 07-C2, Class AX, IO, 0.108s, 2049 48,111,639 299,880 Ser. 07-C1, Class AX, IO, 0.074s, 2040 50,904,879 358,065 CS First Boston Mortgage Securities Corp. Ser. 04-C3, Class A3, 4.302s, 2036 4,230 4,227 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP3, Class AX, IO, 1.408s, 2035 13,615,873 218,633 FRB Ser. 04-TF2A, Class J, 1.21s, 2019 278,000 267,575 FRB Ser. 04-TF2A, Class H, 0.96s, 2019 278,000 264,100 Ser. 04-C4, Class AX, IO, 0.543s, 2039 3,028,117 69,333 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B3, 6.1s, 2032 399,802 399,658 Ser. 99-CG2, Class B4, 6.1s, 2032 1,144,000 1,141,140 Federal Home Loan Mortgage Corp. IFB Ser. 3211, Class SI, IO, 26.571s, 2036 66,252 41,878 IFB Ser. 3408, Class EK, 24.746s, 2037 872,957 1,231,173 IFB Ser. 2976, Class LC, 23.466s, 2035 114,382 159,973 IFB Ser. 2979, Class AS, 23.319s, 2034 164,039 218,546 IFB Ser. 3072, Class SM, 22.842s, 2035 604,941 820,918 IFB Ser. 3065, Class DC, 19.079s, 2035 693,730 908,787 IFB Ser. 2990, Class LB, 16.28s, 2034 747,025 925,579 IFB Ser. T-56, Class 2ASI, IO, 7.839s, 2043 555,042 115,865 IFB Ser. 3184, Class SP, IO, 7.09s, 2033 946,511 110,916 IFB Ser. 3149, Class SE, IO, 6.89s, 2036 789,532 143,616 IFB Ser. 3157, Class SA, IO, 6.89s, 2036 2,070,733 374,906 IFB Ser. 3208, Class PS, IO, 6.84s, 2036 5,803,953 882,553 IFB Ser. 3287, Class SE, IO, 6.44s, 2037 2,461,478 374,588 IFB Ser. 3694, Class AS, IO, 6.44s, 2027 7,583,655 899,374 IFB Ser. 3398, Class SI, IO, 6.39s, 2036 2,387,660 294,900 IFB Ser. 3145, Class GI, IO, 6.34s, 2036 1,503,162 234,230 IFB Ser. 3114, Class IP, IO, 6.34s, 2036 941,972 131,273 IFB Ser. 3677, Class KS, IO, 6.29s, 2040 3,760,621 523,997 IFB Ser. 3346, Class SC, IO, 6.29s, 2033 5,086,693 723,785 IFB Ser. 3349, Class AS, IO, 6.24s, 2037 5,317,356 744,483 IFB Ser. 3725, Class SB, IO, 5.79s, 2040 8,895,630 1,248,324 IFB Ser. 3726, Class SQ, IO, 5.79s, 2038 9,463,769 1,370,827 IFB Ser. 3751, Class SB, IO, 5.78s, 2039 21,329,883 2,871,002 IFB Ser. 3725, Class CS, IO, 5.74s, 2040 9,278,924 1,241,706 Ser. 3707, Class IK, IO, 5s, 2040 621,422 109,631 Ser. 3645, Class ID, IO, 5s, 2040 307,157 50,272 Ser. 3632, Class CI, IO, 5s, 2038 377,998 64,713 Ser. 3626, Class DI, IO, 5s, 2037 275,197 35,666 Ser. 3623, Class CI, IO, 5s, 2036 246,061 24,877 Ser. 3707, Class PI, IO, 4 1/2s, 2025 6,253,311 759,214 Ser. 3756, Class IG, IO, 4s, 2037 14,705,373 2,194,042 Ser. 3768, Class MI, IO, 4s, 2035 23,655,000 3,327,624 Ser. 3738, Class MI, IO, 4s, 2034 12,528,417 1,558,913 Ser. 3736, Class QI, IO, 4s, 2034 4,395,274 571,386 Ser. 3751, Class MI, IO, 4s, 2034 4,633,477 564,960 Putnam VT Income Fund 5 MORTGAGE-BACKED SECURITIES (39.9%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Ser. 3707, Class HI, IO, 4s, 2023 $1,583,833 $172,337 Ser. T-56, Class A, IO, 0.137s, 2043 6,526,398 124,409 Ser. T-56, Class 1, IO, 0.033s, 2043 8,060,604 7,557 Ser. T-56, Class 2, IO, zero %, 2043 17,934,470 1,551 Ser. T-56, Class 3, IO, zero %, 2043 3,212,517 1,004 Ser. 3369, Class BO, PO, zero %, 2037 46,987 41,718 Ser. 3327, Class IF, IO, zero %, 2037 53,174 2,202 Ser. 3391, PO, zero %, 2037 138,181 111,293 Ser. 3300, PO, zero %, 2037 572,564 500,177 Ser. 3175, Class MO, PO, zero %, 2036 69,979 57,845 Ser. 3210, PO, zero %, 2036 124,236 105,898 FRB Ser. 3274, Class TX, zero %, 2037 102,728 86,447 FRB Ser. 3326, Class YF, zero %, 2037 48,508 45,678 FRB Ser. 3263, Class TA, zero %, 2037 15,661 15,647 FRB Ser. 3147, Class SF, zero %, 2036 501,161 461,905 FRB Ser. 3117, Class AF, zero %, 2036 32,963 30,867 FRB Ser. 3047, Class BD, zero %, 2035 8,487 8,452 FRB Ser. 3326, Class WF, zero %, 2035 114,362 109,281 FRB Ser. 3033, Class YF, zero %, 2035 39,617 37,937 FRB Ser. 3036, Class AS, zero %, 2035 44,642 35,699 FRB Ser. 3003, Class XF, zero %, 2035 203,449 201,032 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.275s, 2037 394,090 745,933 IFB Ser. 06-62, Class PS, 38.336s, 2036 943,815 1,586,400 IFB Ser. 06-8, Class HP, 23.611s, 2036 681,452 972,024 IFB Ser. 05-45, Class DA, 23.464s, 2035 1,322,103 1,990,609 IFB Ser. 05-74, Class DM, 23.428s, 2035 649,110 922,622 IFB Ser. 07-53, Class SP, 23.244s, 2037 546,995 752,137 IFB Ser. 05-122, Class SE, 22.188s, 2035 1,202,817 1,630,562 IFB Ser. 05-75, Class GS, 19.468s, 2035 802,073 1,025,571 IFB Ser. 05-106, Class JC, 19.316s, 2035 429,771 565,075 IFB Ser. 05-83, Class QP, 16.716s, 2034 162,291 202,130 IFB Ser. 03-W6, Class 5S, IO, 7.339s, 2042 1,968,839 354,348 IFB Ser. 10-129, Class PS, IO, 6.439s, 2038 6,545,929 1,081,427 IFB Ser. 09-71, Class XS, IO, 5.939s, 2036 7,676,332 651,860 Ser. 06-W3, Class 1AS, IO, 5.786s, 2046 3,884,061 471,577 IFB Ser. 10-110, Class SB, IO, 5.739s, 2040 7,546,604 1,061,430 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 3,917,036 463,385 Ser. 10-98, Class DI, IO, 5s, 2040 992,591 168,175 IFB Ser. 05-W2, Class A2, IO, 4.949s, 2035 2,185,994 214,197 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 8,766,981 774,387 Ser. 03-W12, Class 2, IO, 2.228s, 2043 2,956,373 247,596 Ser. 03-W8, Class 12, IO, 1.639s, 2042 F 13,560,850 630,603 Ser. 03-W10, Class 1, IO, 1.63s, 2043 4,826,161 295,602 Ser. 03-W17, Class 12, IO, 1.136s, 2033 2,378,768 99,576 Ser. 07-64, Class LO, PO, zero %, 2037 182,181 167,399 Ser. 372, Class 1, PO, zero %, 2036 353,241 315,985 FRB Ser. 06-115, Class SN, zero %, 2036 303,048 301,229 FRB Ser. 06-104, Class EK, zero %, 2036 23,766 22,314 FRB Ser. 05-117, Class GF, zero %, 2036 13,362 13,121 FRB Ser. 06-1, Class HF, zero %, 2032 12,203 10,187 IFB Ser. 06-48, Class FG, zero %, 2036 98,947 98,357 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.363s, 2033 3,453,158 150 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 1,196,000 1,295,615 Ser. 97-C2, Class G, 7 1/2s, 2029 361,000 385,837 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 1,515,000 1,594,538 MORTGAGE-BACKED SECURITIES (39.9%)* cont. Principal amount Value GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.124s, 2043 $26,074,129 $210,622 Ser. 07-C1, Class XC, IO, 0.078s, 2049 68,845,423 344,737 Ser. 05-C3, Class XC, IO, 0.069s, 2045 68,904,986 339,861 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.275s, 2029 2,473,036 92,369 Ser. 05-C1, Class X1, IO, 0.371s, 2043 25,778,287 326,376 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 187,465 170,593 Ser. 06-C1, Class XC, IO, 0.074s, 2045 74,316,960 387,072 Government National Mortgage Association IFB Ser. 10-98, Class CS, IO, 6.439s, 2038 1,246,277 207,156 IFB Ser. 10-98, Class SA, IO, 6.439s, 2038 1,203,650 191,657 IFB Ser. 10-32, Class SP, IO, 6.439s, 2036 1,645,835 205,696 IFB Ser. 10-125, Class CS, IO, 6.389s, 2040 3,862,627 657,099 IFB Ser. 10-85, Class SA, IO, 6.389s, 2040 513,856 77,428 IFB Ser. 10-85, Class AS, IO, 6.389s, 2039 1,704,497 268,083 IFB Ser. 10-113, Class AS, IO, 6.389s, 2039 1,207,204 192,440 IFB Ser. 10-125, Class ES, IO, 6.389s, 2039 10,395,172 1,778,143 IFB Ser. 10-85, Class SD, IO, 6.389s, 2038 1,135,175 172,683 IFB Ser. 10-98, Class QS, IO, 6.339s, 2040 1,613,787 253,026 IFB Ser. 10-98, Class YS, IO, 6.339s, 2039 1,668,894 259,813 IFB Ser. 10-47, Class HS, IO, 6.339s, 2039 774,868 124,498 IFB Ser. 10-68, Class SD, IO, 6.319s, 2040 15,583,835 2,449,911 IFB Ser. 10-85, Class SE, IO, 6.289s, 2040 2,973,340 451,234 IFB Ser. 10-58, Class LS, IO, 6.289s, 2039 5,239,982 786,384 IFB Ser. 10-162, Class SC, IO, 6.26s, 2039 3,155,000 487,132 IFB Ser. 10-60, Class S, IO, 6.239s, 2040 2,788,240 414,165 IFB Ser. 10-53, Class SA, IO, 6.239s, 2039 4,415,693 681,584 IFB Ser. 10-2, Class SA, IO, 6.239s, 2037 1,809,625 241,133 IFB Ser. 10-20, Class SC, IO, 5.889s, 2040 7,120,832 1,069,905 IFB Ser. 10-116, Class JS, IO, 5.789s, 2039 3,384,884 499,022 IFB Ser. 10-113, Class BS, IO, 5.739s, 2040 13,230,425 1,737,949 IFB Ser. 10-37, Class US, IO, 5.739s, 2039 4,348,246 533,376 IFB Ser. 10-68, Class MS, IO, 5.589s, 2040 4,386,602 540,166 IFB Ser. 10-62, Class SE, IO, 5.489s, 2040 7,624,922 943,127 IFB Ser. 10-20, Class SD, IO, 5.419s, 2040 3,017,566 404,927 Ser. 10-70, Class PI, IO, 5s, 2039 5,392,110 916,659 Ser. 10-58, Class VI, IO, 5s, 2038 7,261,696 911,143 Ser. 10-101, Class GI, IO, 4 1/2s, 2038 3,468,162 537,528 Ser. 10-120, Class AI, IO, 4 1/2s, 2038 10,720,259 1,678,792 Ser. 10-109, Class CI, IO, 4 1/2s, 2037 3,160,123 506,426 Ser. 06-36, Class OD, PO, zero %, 2036 28,779 26,018 FRB Ser. 07-73, Class KI, IO, zero %, 2037 1,112,427 11,124 FRB Ser. 07-73, Class KM, zero %, 2037 111,108 105,474 FRB Ser. 07-35, Class UF, zero %, 2037 26,197 25,550 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 2,012,986 2,068,000 Ser. 05-GG5, Class A2, 5.117s, 2037 1,041,415 1,049,381 Ser. 05-GG5, Class XC, IO, 0.12s, 2037 156,650,866 395,888 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 1,093,606 1,099,332 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 458,359 459,505 Ser. 03-C1, Class X1, IO, 0.846s, 2040 7,996,727 101,080 Ser. 04-C1, Class X1, IO, 0.635s, 2028 4,489,571 913 Ser. 06-GG6, Class XC, IO, 0.091s, 2038 62,469,330 121,484 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 93,177 90,320 Ser. 05-RP3, Class 1A3, 8s, 2035 323,389 299,135 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 245,669 227,244 6 Putnam VT Inc ome Fund MORTGAGE-BACKED SECURITIES (39.9%)* cont. Principal amount Value GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 $273,946 $250,660 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 309,595 286,375 IFB Ser. 04-4, Class 1AS, IO, 5.458s, 2034 339,270 48,770 Ser. 05-RP3, Class 1AS, IO, 5.357s, 2035 2,707,587 302,631 FRB Ser. 04-4, Class 1AF, 0.661s, 2034 339,270 288,380 FRB Ser. 05-RP3, Class 1AF, 0.611s, 2035 2,707,587 2,287,911 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.371s, 2037 1,193,497 668,358 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 295,284 310,223 FRB Ser. 07-LD12, Class A3, 5.989s, 2051 7,987,000 8,365,490 FRB Ser. 07-LD11, Class A3, 5.817s, 2049 1,786,000 1,878,238 Ser. 06-CB17, Class A3, 5.45s, 2043 892,000 920,408 Ser. 06-LDP9, Class A2S, 5.298s, 2047 2,840,000 2,900,719 Ser. 05-LDP5, Class A2, 5.198s, 2044 2,661,000 2,763,958 Ser. 05-LDP2, Class AM, 4.78s, 2042 680,000 687,253 Ser. 06-LDP8, Class X, IO, 0.571s, 2045 29,826,071 728,535 Ser. 06-CB17, Class X, IO, 0.509s, 2043 35,962,162 840,860 Ser. 06-LDP9, Class X, IO, 0.45s, 2047 39,442,992 759,455 Ser. 07-LDPX, Class X, IO, 0.341s, 2049 21,708,177 278,397 Ser. 06-CB16, Class X1, IO, 0.129s, 2045 15,560,808 206,901 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 397,068 396,616 Ser. 03-ML1A, Class X1, IO, 1.306s, 2039 44,623,109 1,052,949 Ser. 07-CB20, Class X1, IO, 0.156s, 2051 36,386,965 362,658 Ser. 05-CB12, Class X1, IO, 0.149s, 2037 21,054,111 162,826 Ser. 06-LDP6, Class X1, IO, 0.062s, 2043 50,850,125 182,928 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 314,997 289,088 Ser. 99-C1, Class G, 6.41s, 2031 337,198 255,192 Ser. 98-C4, Class G, 5.6s, 2035 260,000 267,930 Ser. 98-C4, Class H, 5.6s, 2035 441,000 426,572 LB-UBS Commercial Mortgage Trust Ser. 07-C7, Class A2, 5.588s, 2045 1,043,000 1,074,945 Ser. 07-C2, Class XW, IO, 0.561s, 2040 4,592,752 111,934 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.763s, 2037 5,097,708 83,223 Ser. 06-C7, Class XW, IO, 0.715s, 2038 22,747,501 608,491 Ser. 06-C7, Class XCL, IO, 0.324s, 2038 34,968,103 564,557 Ser. 05-C3, Class XCL, IO, 0.294s, 2040 46,886,916 880,583 Ser. 05-C2, Class XCL, IO, 0.222s, 2040 89,582,025 800,514 Ser. 05-C5, Class XCL, IO, 0.191s, 2040 49,961,960 684,084 Ser. 07-C2, Class XCL, IO, 0.136s, 2040 95,642,501 1,258,588 Ser. 05-C7, Class XCL, IO, 0.108s, 2040 56,900,581 402,970 Ser. 06-C1, Class XCL, IO, 0.088s, 2041 60,798,326 600,991 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 731,686 682,298 Ser. 05-1, Class 1A4, 7 1/2s, 2034 409,461 388,988 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.881s, 2027 1,381,222 1,281,283 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.76s, 2022 398,003 364,173 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.838s, 2030 283,000 295,301 FRB Ser. 05-A9, Class 3A1, 2.934s, 2035 1,237,454 964,661 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.826s, 2050 640,000 673,822 Ser. 05-MCP1, Class XC, IO, 0.177s, 2043 22,653,992 269,848 MORTGAGE-BACKED SECURITIES (39.9%)* cont. Principal amount Value Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.35s, 2039 $5,120,981 $107,252 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 5.965s, 2049 1,790,000 1,926,452 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.172s, 2049 39,328,855 490,038 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 7.975s, 2037 1,077,197 102,334 Ser. 05-C3, Class X, IO, 4.692s, 2044 1,105,677 88,454 Ser. 06-C4, Class X, IO, 4.143s, 2045 3,173,175 333,183 Morgan Stanley Capital I Ser. 07-IQ14, Class A2, 5.61s, 2049 1,617,000 1,682,353 Ser. 06-T21, Class A2, 5.09s, 2052 511,400 511,036 Ser. 05-HQ6, Class A2A, 4.882s, 2042 1,128,682 1,144,607 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.091s, 2042 7,563,337 43,716 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 536,000 565,314 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 0.367s, 2035 332,335 319,873 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 112,498 109,123 PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032 711,217 710,972 Ser. 00-C1, Class J, 6 5/8s, 2033 206,000 10,300 Residential Asset Securitization Trust Ser. 05-A8CB, Class A11, 6s, 2035 804,847 743,698 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.949s, 2036 8,374,061 170,328 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 2,941,231 2,088,274 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.611s, 2034 236,234 191,349 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.989s, 2045 16,851,581 2,272,956 Ser. 07-4, Class 1A4, IO, 1s, 2045 19,653,268 617,993 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.611s, 2035 3,840,267 3,245,025 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 1,238,476 1,232,283 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class APB, 5.744s, 2049 556,000 579,760 FRB Ser. 07-C32, Class A2, 5.739s, 2049 2,872,000 3,017,697 Ser. 06-C27, Class A2, 5.624s, 2045 709,381 719,862 Ser. 06-C29, Class A2, 5.275s, 2048 1,690,000 1,722,719 Ser. 06-C29, IO, 0.376s, 2048 36,253,407 642,254 Ser. 07-C34, IO, 0.37s, 2046 9,331,726 146,135 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.56s, 2018 313,000 187,800 Ser. 03-C3, Class IOI, IO, 1.102s, 2035 7,906,557 142,520 Ser. 07-C31, IO, 0.259s, 2047 57,559,166 676,320 Ser. 06-C27, Class XC, IO, 0.093s, 2045 16,866,731 127,850 Ser. 06-C23, Class XC, IO, 0.047s, 2045 35,236,501 140,946 Ser. 06-C26, Class XC, IO, 0.041s, 2045 14,386,125 42,295 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 73,000 24,820 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.097s, 2031 572,000 567,860 Total mortgage-backed securities (cost $159,529,691) Putnam VT Income Fund 7 CORPORATE BONDS AND NOTES (29.0%)* Principal amount Value Basic materials (2.0%) ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) $380,000 $480,715 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 435,000 451,436 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 305,000 326,350 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 570,000 714,351 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 7,000 7,750 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 1,029,000 1,134,473 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 425,000 438,813 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 660,000 652,528 International Paper Co. bonds 7.95s, 2018 492,000 585,462 International Paper Co. sr. unsec. notes 9 3/8s, 2019 652,000 836,809 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 585,000 629,472 Rio Tinto Finance USA Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 270,000 362,622 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 400,000 392,186 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 995,000 1,156,184 Sealed Air Corp. sr. notes 7 7/8s, 2017 235,000 258,429 Sealed Air Corp. 144A notes 5 5/8s, 2013 215,000 227,187 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 75,000 97,500 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 111,000 137,363 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 35,000 43,798 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 305,000 334,566 Capital goods (0.4%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 435,000 478,500 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 338,000 395,623 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 232,621 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 190,000 178,412 Raytheon Co. sr. unsec. notes 3 1/8s, 2020 80,000 73,419 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 229,013 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 245,000 282,109 Communication services (2.7%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 545,000 615,867 American Tower Corp. sr. unsec. notes 7s, 2017 505,000 567,652 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 395,000 438,798 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 510,000 538,575 AT&T, Inc. 144A sr. unsec. unsub. notes 5.35s, 2040 320,000 300,949 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 820,000 987,985 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 400,000 499,746 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 205,000 231,869 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 245,000 315,380 Cox Communications, Inc. 144A notes 5 7/8s, 2016 125,000 139,374 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Communication services cont. Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 $635,000 $610,286 France Telecom notes 8 1/2s, 2031 (France) 85,000 115,552 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 300,438 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 85,000 92,863 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 353,282 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 475,000 533,712 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 950,000 987,669 TCI Communications, Inc. company guaranty 7 7/8s, 2026 795,000 940,511 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 140,000 150,560 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 667,852 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 40,000 46,476 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 260,000 298,847 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 138,059 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 230,000 282,895 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 90,000 117,495 Verizon New England, Inc. sr. notes 6 1/2s, 2011 975,000 1,012,921 Verizon New Jersey, Inc. debs. 8s, 2022 40,000 47,254 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 405,000 470,464 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 255,000 268,700 Conglomerates (0.1%) Siemens Financieringsmaatschappij NV 144A notes 5 3/4s, 2016 (Netherlands) 285,000 327,440 Consumer cyclicals (2.8%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 360,000 376,070 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 216,825 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 780,000 920,934 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 373,666 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 208,000 220,480 Daimler Finance North America LLC company guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 830,000 883,768 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 175,000 198,112 Daimler Finance North America, LLC company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 35,000 36,165 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 270,000 284,032 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 660,000 717,316 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 495,000 497,475 8 Putnam VT Inc ome Fund CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Consumer cyclicals cont. Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 $725,000 $786,625 Grupo Televisa SA sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 194,930 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 320,000 352,025 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 682,000 699,050 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 215,000 217,688 NBC Universal, Inc. 144A notes 6.4s, 2040 325,000 340,340 NBC Universal, Inc. 144A notes 5.15s, 2020 255,000 264,399 News America Holdings, Inc. company guaranty 7 3/4s, 2024 420,000 495,231 News America Holdings, Inc. debs. 7 3/4s, 2045 265,000 314,949 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 105,000 125,799 Nissan Motor Acceptance Corp. 144A sr. unsec. notes 4 1/2s, 2015 715,000 742,407 Omnicom Group, Inc. sr. notes 5.9s, 2016 275,000 306,481 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 240,000 234,718 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 261,000 305,370 QVC Inc. 144A sr. notes 7 1/8s, 2017 220,000 230,450 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 239,000 222,868 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 380,000 460,503 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 175,000 219,734 Time Warner, Inc. company guaranty sr. unsec. bond 7.7s, 2032 460,000 561,518 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 100,000 101,542 Time Warner, Inc. debs. 9.15s, 2023 325,000 426,483 Consumer staples (2.9%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 290,000 382,576 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 575,000 750,398 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 806,000 1,093,418 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 834,000 1,037,786 Campbell Soup Co. debs. 8 7/8s, 2021 345,000 475,395 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 790,000 761,363 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 787,409 894,686 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 750,000 850,658 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 685,000 694,528 General Mills, Inc. sr. unsec. notes 5.65s, 2019 85,000 94,461 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 275,000 323,377 Kraft Foods, Inc. notes 6 1/8s, 2018 295,000 336,675 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 1,616,000 1,800,151 Kroger Co. company guaranty 6 3/4s, 2012 20,000 21,351 Kroger Co. company guaranty 6.4s, 2017 200,000 229,632 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Consumer staples cont. McDonalds Corp. sr. unsec. Ser. MTN, 6.3s, 2038 $220,000 $258,441 McDonalds Corp. sr. unsec. bond 6.3s, 2037 345,000 404,883 McDonalds Corp. sr. unsec. notes 5.7s, 2039 145,000 157,903 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 465,000 543,483 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 550,000 619,001 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 235,000 245,575 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 260,000 307,450 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 638,498 Energy (1.4%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 745,000 823,783 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 360,000 392,151 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 420,000 455,175 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 240,925 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 155,000 171,159 Forest Oil Corp. sr. notes 8s, 2011 250,000 261,250 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 90,000 95,563 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 280,000 325,431 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 280,000 287,700 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 121,000 123,420 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 185,000 197,488 Peabody Energy Corp. sr. notes 5 7/8s, 2016 325,000 326,625 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 538,504 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 430,000 429,910 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 95,000 99,810 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 115,000 127,621 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 (Switzerland) 185,000 188,948 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 405,000 519,691 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 195,000 206,915 Woodside Finance Ltd. 144A notes 4 1/2s, 2014 (Australia) 260,000 273,279 Financials (10.4%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 240,000 257,758 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 350,000 374,366 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.562s, 2017 570,000 514,522 American Express Co. sr. unsec. notes 8 1/8s, 2019 800,000 995,369 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.461s, 2011 275,000 274,384 American International Group, Inc. sr. unsec. unsub. notes 6.4s, 2020 515,000 535,600 AON Corp. jr. unsec. sub. notes 8.205s, 2027 515,000 553,635 Putnam VT Income Fund 9 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Financials cont. BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.859s, 2027 $465,000 $330,572 Barclays Bank PLC sr. unsec. unsub. notes 5s, 2016 180,000 191,091 Barclays Bank PLC 144A sub. notes 10.179s, 2021 1,055,000 1,313,749 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 600,000 615,482 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 519,311 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 715,000 847,319 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 282,813 278,722 Capital One Capital III company guaranty 7.686s, 2036 475,000 475,000 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 580,000 620,600 Citigroup, Inc. sr. notes 6 1/2s, 2013 50,000 54,903 Citigroup, Inc. sr. unsec. sub. FRN 0.572s, 2016 812,000 717,982 Citigroup, Inc. sub. notes 5s, 2014 565,000 584,480 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 209,000 209,149 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 320,000 335,793 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 40,000 41,324 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 576,000 544,320 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, 2016 495,000 443,025 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 185,000 197,403 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 22,000 23,568 Erac USA Finance Co. 144A company guaranty sr. notes 5 1/4s, 2020 165,000 167,285 Erac USA Finance LLC 144A company guaranty sr. notes 2 3/4s, 2013 90,000 91,443 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 350,000 378,467 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.304s, 2028 675,000 472,715 Fund American Cos., Inc. notes 5 7/8s, 2013 485,000 503,874 GATX Corp. notes 4 3/4s, 2012 195,000 204,488 GATX Financial Corp. notes 5.8s, 2016 235,000 254,523 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 565,000 557,938 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 440,000 479,826 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.486s, 2016 100,000 93,294 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 960,000 1,108,950 Goldman Sachs Group, Inc (The) sr. unsec. 6.15s, 2018 230,000 253,274 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 40,000 46,810 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 1,200,000 1,232,508 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 600,000 640,864 HCP, Inc. sr. unsec. notes 6s, 2017 320,000 334,682 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 410,000 422,095 HSBC Finance Capital Trust IX FRN 5.911s, 2035 800,000 736,000 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 1,005,000 1,052,476 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Financials cont. Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 $350,000 $350,000 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 405,000 448,968 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 337,000 338,143 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.286s, 2047 2,137,000 1,647,924 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 45,000 46,399 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 900,000 797,958 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 675,000 621,022 Loews Corp. notes 5 1/4s, 2016 210,000 227,714 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 655,000 683,328 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 395,000 420,200 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 370,000 495,218 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 875,000 908,100 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 360,000 380,618 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 125,000 136,795 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,500,000 1,586,250 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 79,900 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 474,581 Nationwide Financial Services notes 5 5/8s, 2015 260,000 262,507 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R 270,000 277,405 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 R 195,000 208,637 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 210,770 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 495,000 469,149 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 704,000 697,840 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 449,730 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 1,690,000 1,736,475 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 165,000 194,541 Prudential Financial, Inc. sr. notes 6.2s, 2015 165,000 181,963 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 205,000 220,204 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 150,000 150,953 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R 370,000 415,860 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 R 547,000 593,115 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 R 530,000 523,763 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.302s, 2037 1,525,000 1,130,737 10 Putnam VT Inc ome Fund CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Financials cont. Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R $240,000 $256,206 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 385,000 403,175 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 605,000 707,851 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 465,000 469,419 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 930,000 1,031,802 Wachovia Capital Trust V 144A bank guaranty jr. unsec. sub. note 7.965s, 2027 1,190,000 1,172,132 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 760,000 841,353 WEA Finance LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2014 230,000 261,041 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,075,596 Wells Fargo Bank NA unsec. sub. notes FRN 0.494s, 2016 400,000 369,817 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, 2013 375,000 415,781 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 195,000 203,086 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, 2013 (Australia) 645,000 640,743 Willis Group North America, Inc. company guaranty 6.2s, 2017 245,000 251,751 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 218,000 212,550 Health care (0.5%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 850,033 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 83,000 98,009 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 207,000 231,088 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 5 3/4s, 2040 178,000 167,186 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 96,242 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 200,000 202,906 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 190,000 199,081 WellPoint, Inc. notes 7s, 2019 405,000 474,436 Technology (0.5%) Amphenol Corp. sr. unsec. notes 4 3/4s, 2014 490,000 523,476 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 405,000 431,325 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 100,000 105,250 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 490,000 533,471 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 65,000 71,122 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 405,000 432,356 Tyco Electronics Group SA company guaranty sr. unsec. notes 4 7/8s, 2021 (Luxembourg) 185,000 188,870 Transportation (0.6%) American Airlines Pass-Through Trust 2001-01 pass-through certificates Ser. 01-1, 6.817s, 2011 40,000 40,450 American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 215,000 221,988 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 135,000 154,999 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Transportation cont. Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 $160,000 $180,279 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 570,000 596,707 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 125,000 133,750 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 547,726 542,249 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 309,729 343,025 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 317,042 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 251,965 255,745 Utilities and power (4.7%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 150,000 161,199 Ameren Illinois Co. sr. notes 9 3/4s, 2018 200,000 256,546 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 254,940 Aquila, Inc. sr. unsec. unsub. notes 11 7/8s, 2012 595,000 674,912 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 370,000 407,847 Beaver Valley Funding Corp. sr. bonds 9s, 2017 401,000 436,019 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 680,000 741,193 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 932,051 984,441 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 515,000 518,860 CMS Energy Corp. sr. notes 8 1/2s, 2011 766,000 780,799 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.239s, 2013 375,000 367,969 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 105,000 119,677 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 201,210 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 80,000 89,701 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 310,000 318,885 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 1,750,000 1,706,250 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 75,000 84,918 Edison International sr. unsec. unsub. notes 3 3/4s, 2017 345,000 341,282 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 446,961 Electricite de France 144A notes 6.95s, 2039 (France) 415,000 491,062 Electricite de France 144A sr. notes 4.6s, 2020 (France) 105,000 108,512 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 280,000 280,636 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 160,000 170,800 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 503,072 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 152,249 Kansas Gas & Electric bonds 5.647s, 2021 212,282 231,266 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 529,294 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 185,000 209,275 Putnam VT Income Fund 11 CORPORATE BONDS AND NOTES (29.0%)* cont. Principal amount Value Utilities and power cont. MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 $175,000 $202,404 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 330,000 441,340 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 194,000 200,197 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 176,230 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 265,000 282,315 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 232,318 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 450,000 495,505 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 716,602 716,996 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 265,000 290,052 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 610,000 601,218 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 55,533 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 396,223 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 105,000 118,948 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 755,000 955,277 TransAlta Corp. sr. notes 6 1/2s, 2040 (Canada) 355,000 362,420 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada) 275,000 300,010 TransAlta Corp. sr. unsec. unsub. notes 4 3/4s, 2015 (Canada) 115,000 121,509 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 915,000 903,504 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 260,000 302,226 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 395,000 427,428 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 1,825,000 1,797,625 Total corporate bonds and notes (cost $122,248,335) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (23.2%)* Principal amount Value Federal National Mortgage Association Pass-Through Certificates 5s, March 1, 2038 $369,876 $388,717 4s, TBA, January 1, 2041 104,000,000 103,455,622 Total U.S. government and agency mortgage obligations (cost $104,030,966) ASSET-BACKED SECURITIES (6.2%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.391s, 2037 $3,261,000 $2,417,216 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.411s, 2036 307,000 189,802 FRB Ser. 06-HE3, Class A2C, 0.411s, 2036 418,000 203,537 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.421s, 2036 329,714 224,864 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 173,000 173,486 Bayview Financial Acquisition Trust FRB Ser. 04-D, Class A, 0.846s, 2044 258,519 247,656 ASSET-BACKED SECURITIES (6.2%)* cont. Principal amount Value Conseco Finance Securitizations Corp. Ser. 00-5, Class A6, 7.96s, 2032 $1,093,604 $940,500 Ser. 01-1, Class A5, 6.99s, 2031 3,023,325 3,098,908 Countrywide Asset Backed Certificates FRB Ser. 07-12, Class 2A2, 0.761s, 2047 635,000 487,363 FRB Ser. 04-6, Class 2A5, 0.651s, 2034 239,314 210,921 FRB Ser. 06-2, Class 2A3, 0.561s, 2036 1,790,000 716,000 FRB Ser. 06-BC1, Class 2A3, 0.551s, 2036 994,000 685,860 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default)  77,731  Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.591s, 2036 685,000 387,526 FRB Ser. 06-2, Class 2A3, 0.431s, 2036 1,287,000 780,244 GE Business Loan Trust 144A Ser. 04-2, Class D, 3.01s, 2032 196,620 39,324 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 4,721,889 4,273,309 Ser. 97-6, Class A9, 7.55s, 2029 210,547 220,193 Ser. 99-1, Class A6, 6.37s, 2025 283,322 288,988 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,283,872 1,322,388 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.786s, 2036 645,388 387,233 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.591s, 2036 345,000 281,796 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-FRE1, Class A4, 0.551s, 2035 291,000 196,629 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.881s, 2035 226,000 155,364 FRB Ser. 06-4, Class 2A4, 0.521s, 2036 331,000 128,311 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.511s, 2032 1,626,445 1,463,801 Ser. 02-A IO, 0.3s, 2032 37,165,331 520,315 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.411s, 2036 152,401 88,608 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 177,780 166,484 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 457,339 461,359 Ser. 05-A, Class A6, 4.954s, 2035 2,783,609 2,644,429 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.421s, 2036 340,342 177,081 FRB Ser. 06-2, Class A2C, 0.411s, 2036 410,000 238,528 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 468,758 326,870 Ser. 02-C, Class A1, 5.41s, 2032 1,234,843 1,185,450 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 125,127 120,121 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.451s, 2036 326,564 249,701 FRB Ser. 07-RZ1, Class A2, 0.421s, 2037 640,000 394,815 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 0.991s, 2035 192,605 139,797 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.471s, 2036 704,000 279,846 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 733,726 88,047 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.371s, 2037 1,415,153 944,331 Total asset-backed securities (cost $30,085,095) 12 Putnam VT Inc ome Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.8%)* strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 $10,816,300 $226,493 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 26,876,100 992,266 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 26,876,100 858,691 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 26,876,100 67,997 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 15,158,100 490,668 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 15,158,100 419,879 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 10,816,300 369,593 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 26,876,100 98,098 Total purchased options outstanding (cost $3,818,214) MUNICIPAL BONDS AND NOTES (0.4%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $362,513 IL State G.O. Bonds 4.421s, 1/1/15 165,000 165,845 4.071s, 1/1/14 490,000 494,684 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 279,300 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 231,119 TX State, Trans. Comm. Rev. Bonds (Build America Bonds), Ser. B, 5.178s, 4/1/30 355,000 352,039 Total municipal bonds and notes (cost $1,902,479) SENIOR LOANS (0.1%)* c Principal amount Value Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.288s, 2015 $104,084 $94,066 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.79s, 2014 33,241 33,241 Intelsat Corp. bank term loan FRN Ser. B2-B, 2.79s, 2014 33,231 33,231 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.79s, 2014 33,231 33,231 National Bedding Co. bank term loan FRN 2.319s, 2013 44,826 44,378 Polypore, Inc. bank term loan FRN Ser. B, 2.26s, 2014 122,572 120,733 SunGard Data Systems, Inc. bank term loan FRN 2.013s, 2014 2,824 2,749 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.91s, 2016 58,505 57,939 Total senior loans (cost $407,616) SHORT-TERM INVESTMENTS (36.9%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.15% e 92,224,242 $92,224,242 U.S. Treasury Bills, with an effective yield of 0.24%, August 25, 2011 ## $3,436,000 3,430,526 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 # ## 13,713,000 13,692,842 U.S. Treasury Bills, for effective yields ranging from 0.20% to 0.27%, June 2, 2011 # ## 47,858,000 47,803,538 U.S. Treasury Bills with effective yields ranging from 0.18% to 0.29%, March 10, 2011 ## 8,008,000 8,006,238 Total short-term investments (cost $165,167,830) Total investments (cost $587,190,226) Key to holdings abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B PO Principal Only TBA To Be Announced Commitments Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from January 1, 2010 through December 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $447,720,205.  Non-income-producing security. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). Putnam VT Income Fund 13 e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $350,706,358 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/10 contracts Value date (depreciation) U.S. Treasury Bond 20 yr (Short) 210 $25,646,250 Mar-11 $(182,969) U.S. Treasury Bond 30 yr (Long) 1,319 167,636,656 Mar-11 (3,190,185) U.S. Treasury Bond 30 yr (Short) 1 127,094 Mar-11 1,623 U.S. Treasury Note 2 yr (Short) 6 1,313,438 Mar-11 1,114 U.S. Treasury Note 5 yr (Long) 27 3,178,406 Mar-11 (68,184) U.S. Treasury Note 5 yr (Short) 54 6,356,813 Mar-11 18,460 U.S. Treasury Note 10 yr (Long) 240 28,905,000 Mar-11 (144,996) Total WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. $26,524,000 Aug-11/4.49 $2,095,396 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,489,000 Jul-11/4.525 2,111,704 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. 16,061,000 Aug-11/4.475 188,074 WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ $42,565,527) cont. amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. $16,061,000 Aug-11/4.475 $1,258,540 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 13,262,000 Aug-11/4.55 138,323 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 26,524,000 Aug-11/4.49 291,764 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 13,262,000 Aug-11/4.55 1,110,560 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. 17,810,000 Aug-11/4.7 139,987 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. 17,810,000 Aug-11/4.7 1,693,731 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. 38,233,500 Jul-11/4.745 248,962 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. 38,233,500 Jul-11/4.745 3,790,777 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 11,952,000 Jul-11/4.5475 95,616 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 23,904,000 Jul-11/4.52 215,136 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,489,000 Jul-11/4.525 227,822 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,489,000 Jul-11/4.46 250,854 14 Putnam VT Inc ome Fund WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ $42,565,527) cont. amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. $11,952,000 Jul-11/4.5475 $1,015,800 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 23,904,000 Jul-11/4.52 1,983,793 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,489,000 Jul-11/4.46 1,992,806 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August10,2045. 9,187,600 Aug-15/4.375 1,346,627 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January17,2022. 37,603,200 Jan-12/4.8 594,791 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January17,2022. 37,603,200 Jan-12/4.8 3,451,878 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August10,2045. 9,187,600 Aug-15/4.375 799,321 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August07,2045. 9,187,600 Aug-15/4.46 847,372 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August07,2045. 9,187,600 Aug-15/4.46 1,282,681 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January19,2022. 22,561,920 Jan-12/4.72 398,218 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January25,2041. 18,061,600 Jan-11/3.565 5,960 WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ $42,565,527) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January25,2041. $18,061,600 Jan-11/3.565 $1,803,631 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September11,2025. 10,050,600 Sep-15/4.04 386,848 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September11,2025. 10,050,600 Sep-15/4.04 1,047,574 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 4,173,720 Feb-15/5.36 215,781 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 4,173,720 Feb-15/5.36 362,404 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February12,2025. 11,318,460 Feb-15/5.27 617,467 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February12,2025. 11,318,460 Feb-15/5.27 936,829 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14,2022. 9,347,000 May-12/5.51 1,246,239 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January19,2022. 22,561,920 Jan-12/4.72 1,955,216 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March9,2021. 15,158,100 Mar-11/4.7375 6,821 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March8,2021. 15,158,100 Mar-11/4.665 7,579 Putnam VT Income Fund 15 WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ $42,565,527) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14,2022. $9,347,000 May-12/5.51 $111,973 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/10 (proceeds receivable Principal Settlement amount date Value FNMA, 4s, TBA, January1,2041 $9,000,000 1/13/11 $8,952,890 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/10 Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $95,655,400 $57,230 7/23/15 1.90% 3 month USD-LIBOR-BBA $(323,867) 57,324,400 (52,503) 7/23/20 3 month USD-LIBOR-BBA 2.96% (1,056,466) Barclays Bank PLC 9,398,000 E  3/9/21 4.2375% 3 month USD-LIBOR-BBA (623,651) 28,223,400 (811,423) 11/10/20 3 month USD-LIBOR-BBA 3.74% 250,786 76,327,000 182,598 10/25/16 3 month USD-LIBOR-BBA 1.65% (3,086,475) 12,332,900 (139,254) 10/28/30 3.38% 3 month USD-LIBOR-BBA 882,845 26,728,500 (25,642) 11/3/15 3 month USD-LIBOR-BBA 1.43% (819,338) 15,436,500 (44,389) 11/3/20 3 month USD-LIBOR-BBA 2.69% (875,409) 5,710,000  8/27/40 3.21625% 3 month USD-LIBOR-BBA 837,768 6,864,000  9/1/40 3 month USD-LIBOR-BBA 3.35% (845,907) 19,862,053  11/8/25 3.2175% 3 month USD-LIBOR-BBA 1,362,965 33,417,959  11/8/15 3 month USD-LIBOR-BBA 1.315% (1,196,446) 864,304  11/8/25 3.215% 3 month USD-LIBOR-BBA 59,564 984,212  11/8/15 3 month USD-LIBOR-BBA 1.30% (35,948) 23,434,700  11/23/15 1.7575% 3 month USD-LIBOR-BBA 373,618 14,784,200  12/10/40 4.1025% 3 month USD-LIBOR-BBA 2,980 Citibank, N.A. 23,565,600 (7,456) 6/28/19 3 month USD-LIBOR-BBA 3.04% (181,284) 9,244,000  8/9/20 3 month USD-LIBOR-BBA 2.89875% (230,606) 2,529,700  9/24/20 3 month USD-LIBOR-BBA 2.5875% (145,851) 128,525,200 35,220 12/10/12 3 month USD-LIBOR-BBA 0.81% 193,533 9,200,000  12/14/20 3.3975% 3 month USD-LIBOR-BBA (31,865) 111,158,300 (30,098) 6/28/14 1.81% 3 month USD-LIBOR-BBA (1,204,521) Credit Suisse International 144,355,700 (815,987) 2/22/40 4.58% 3 month USD-LIBOR-BBA (14,868,793) 221,097,700 5,281 3/19/11 3 month USD-LIBOR-BBA 0.5% 388,117 10,212,200  12/8/20 3 month USD-LIBOR-BBA 3.08125% (240,535) 17,900,000  12/17/40 4.334% 3 month USD-LIBOR-BBA (714,920) 56,067,100  12/21/15 3 month USD-LIBOR-BBA 2.1475% (5,398) 8,000,000  8/4/20 2.92% 3 month USD-LIBOR-BBA 179,579 39,500,000  9/27/20 2.53875% 3 month USD-LIBOR-BBA 2,461,888 10,362,300  10/5/20 3 month USD-LIBOR-BBA 2.61125% (596,065) 38,045,900 (10,459) 11/3/12 0.50% 3 month USD-LIBOR-BBA 133,734 6,634,400  11/17/40 3.95% 3 month USD-LIBOR-BBA 163,788 7,400,000  12/1/20 3 month USD-LIBOR-BBA 2.9725% (238,707) 17,419,700 (53,107) 7/8/40 3 month USD-LIBOR-BBA 3.76% (828,721) Deutsche Bank AG 81,100,000 (33,109) 2/3/11 3 month USD-LIBOR-BBA 0.55% 129,625 103,681,600 (2,941) 11/3/12 0.50% 3 month USD-LIBOR-BBA 386,002 31,529,000  11/5/20 3 month USD-LIBOR-BBA 2.6675% (1,766,674) 59,348,400  11/5/15 1.3855% 3 month USD-LIBOR-BBA 1,901,375 18,371,958  11/8/15 3 month USD-LIBOR-BBA 1.313% (659,469) 10,897,014  11/8/25 3.224% 3 month USD-LIBOR-BBA 739,275 175,901,600 412,067 7/27/20 3 month USD-LIBOR-BBA 2.94% (3,064,126) 16 Putnam VT Inc ome Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/10 cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $58,349,000 $10,287 12/31/14 1.91% 3 month USD-LIBOR-BBA $(385,590) 2,764,000 628 12/31/20 3 month USD-LIBOR-BBA 3.55% 42,808 7,000,000  12/31/20 3 month USD-LIBOR-BBA 3.422% 28,327 9,200,000  12/31/40 3 month USD-LIBOR-BBA 4.1342% 36,583 11,854,200  12/3/15 1.905% 3 month USD-LIBOR-BBA 117,508 Goldman Sachs International 18,787,000  7/20/40 3 month USD-LIBOR-BBA 3.7275% (968,581) 105,994,400 (64,155) 10/1/14 1.14% 3 month USD-LIBOR-BBA 1,593,715 65,796,700 (15,068) 5/12/13 3 month USD-LIBOR-BBA 1.64% 1,165,688 28,549,500  8/12/15 3 month USD-LIBOR-BBA 1.665% (267,736) 8,090,400  8/12/40 3.68% 3 month USD-LIBOR-BBA 504,419 JPMorgan Chase Bank, N.A. 256,841,800 (199,865) 2/26/11 3 month USD-LIBOR-BBA 0.56% 331,013 12,798,700  12/10/15 3 month USD-LIBOR-BBA 2.06625% (36,852) 25,418,200 E  2/9/21 3.56% 3 month USD-LIBOR-BBA (277,313) 6,596,000  12/20/40 4.355% 3 month USD-LIBOR-BBA (285,669) 9,398,000 E  3/8/21 4.165% 3 month USD-LIBOR-BBA (565,666) 5,263,700 (123,171) 9/20/20 3 month USD-LIBOR-BBA 3.995% 229,587 3,509,200 (81,764) 9/20/20 3 month USD-LIBOR-BBA 3.965% 144,133 21,583,100 986,348 10/14/20 4.02% 3 month USD-LIBOR-BBA (428,511) 3,200,000  12/23/40 3 month USD-LIBOR-BBA 4.141% 16,686 2,800,000  12/31/20 3 month USD-LIBOR-BBA 3.3925% 4,104 18,787,000  7/20/40 3 month USD-LIBOR-BBA 3.7225% (985,534) 1,750,600  7/22/40 3.75% 3 month USD-LIBOR-BBA 83,532 14,000,000  8/5/20 2.866% 3 month USD-LIBOR-BBA 382,893 23,038,800  9/7/14 3 month USD-LIBOR-BBA 1.3375% (121,767) 6,972,000  10/25/40 3 month USD-LIBOR-BBA 3.5275% (679,057) 74,485,700  11/5/15 3 month USD-LIBOR-BBA 1.42% (2,262,417) 18,777,435  11/8/25 3.2225% 3 month USD-LIBOR-BBA 1,277,320 31,630,539  11/8/15 3 month USD-LIBOR-BBA 1.31% (1,140,276) 14,822,700  11/12/40 3.775% 3 month USD-LIBOR-BBA 818,043 31,349,200  11/12/15 3 month USD-LIBOR-BBA 1.435% (951,558) 2,615,600  11/12/40 3.90% 3 month USD-LIBOR-BBA 86,389 20,000,000  9/24/17 3 month USD-LIBOR-BBA 2.055% (760,204) 22,224,300  10/5/12 0.62125% 3 month USD-LIBOR-BBA 6,808 230,929,900  11/12/12 0.665% 3 month USD-LIBOR-BBA 152,776 67,246,500  11/12/15 3 month USD-LIBOR-BBA 1.5575% (1,644,633) 2,613,600  11/23/40 3 month USD-LIBOR-BBA 3.9525% (64,964) 6,800,000  12/1/20 2.9825% 3 month USD-LIBOR-BBA 213,380 40,098,900  12/3/12 0.8025% 3 month USD-LIBOR-BBA (53,722) 24,343,400  12/6/12 0.805% 3 month USD-LIBOR-BBA (31,157) 91,120,500 181,550 7/16/15 2.14% 3 month USD-LIBOR-BBA (1,304,272) 5,757,200 (203,805) 10/20/40 3 month USD-LIBOR-BBA 3.7575% (526,528) UBS, AG 9,755,200  12/9/40 4.1075% 3 month USD-LIBOR-BBA (7,676) Total E See Note 1 to the financial statements regarding extended effective dates. Putnam VT Income Fund 17 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/10 Fixed payments Total return Unrealized Swap Notional Termination received (paid) by received by appreciation/ counterparty amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $2,572,570 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% $13,030 30 year Fannie Mae pools 13,729,063 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% (89,637) 30 year Fannie Mae pools 9,129,700 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% (59,608) 30 year Fannie Mae pools 3,212,050 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 16,269 30 year Fannie Mae pools 2,738,754 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 13,872 30 year Fannie Mae pools 2,897,670 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% (18,919) 30 year Fannie Mae pools 6,793,896 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% (44,357) 30 year Fannie Mae pools 6,370,558 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 32,268 30 year Fannie Mae pools 6,370,558 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 32,268 30 year Fannie Mae pools 6,793,896 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% (44,357) 30 year Fannie Mae pools 505,119 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 2,558 30 year Fannie Mae pools Goldman Sachs International 7,075,704 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 35,839 30 year Fannie Mae pools 8,616,821 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 43,646 30 year Fannie Mae pools Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/10 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International DJ CMB NA CMBX AJ Index  $(433,724) $1,349,000 2/17/51 (96 bp) $(71,307) General Electric Capital Corp., 5 5/8%, 9/15/17 Aa2  565,000 12/20/13 530 bp 70,889 Deutsche Bank AG General Electric Capital Corp., 6%, 6/15/12 Aa2  910,000 9/20/13 109 bp 2,260 Total * Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at December 31, 2010. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. 18 Putnam VT Inc ome Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $27,547,001 $ Corporate bonds and notes  129,772,299  Mortgage-backed securities  177,971,978 630,603 Municipal bonds and notes  1,885,500  Purchased options outstanding  3,523,685  Senior loans  419,568  U.S. Government and Agency Mortgage Obligations  103,844,339  Short-term investments 92,224,242 72,933,144  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(3,565,137) $ $ Written options  (36,274,855)  TBA sale commitments  (8,952,890)  Interest rate swap contracts  (28,864,584)  Total return swap contracts  (67,128)  Credit default contracts  435,566  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 19 Statement of assets and liabilities 12/31/10 Assets Investment in securities, at value,(Note 1): Unaffiliated issuers (identified cost $494,965,984) $518,528,117 Affiliated issuers (identified cost $92,224,242) (Note 6) 92,224,242 Cash 198,561 Interest and other receivables 4,079,269 Receivable for shares of the fund sold 4,298 Receivable for investments sold 1,380 Receivable for sales of delayed delivery securities (Note 1) 8,912,859 Unrealized appreciation on swap contracts (Note 1) 17,946,053 Receivable for variation margin (Note 1) 2,168,968 Premium paid on swap contracts (Note 1) 3,147,920 Total assets Liabilities Payable for investments purchased 185,018 Payable for purchases of delayed delivery securities (Note 1) 103,792,417 Payable for shares of the fund repurchased 255,504 Payable for compensation of Manager (Note 2) 151,681 Payable for investor servicing fees (Note 2) 37,504 Payable for custodian fees (Note 2) 17,920 Payable for Trustee compensation and expenses (Note 2) 153,098 Payable for administrative services (Note 2) 2,014 Payable for distribution fees (Note 2) 39,231 Written options outstanding, at value (premiums received $42,565,527) (Notes 1 and 3) 36,274,855 Premium received on swap contracts (Note 1) 1,871,209 Unrealized depreciation on swap contracts (Note 1) 47,718,910 TBA sale commitments, at value (proceeds receivable $8,900,859) (Note 1) 8,952,890 Other accrued expenses 39,211 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $475,157,529 Undistributed net investment income (Note 1) 36,605,288 Accumulated net realized loss on investments (Note 1) (60,505,392) Net unrealized depreciation of investments (3,537,220) Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $260,270,376 Number of shares outstanding 21,437,109 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $12.14 Computation of net asset value Class IB Net assets $187,449,829 Number of shares outstanding 15,581,560 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $12.03 Statement of operations Year ended 12/31/10 INVESTMENT INCOME Interest (including interest income of $135,186 from investments in affiliated issuers) (Note 6) $35,331,074 Total investment income Expenses Compensation of Manager (Note 2) 1,869,803 Investor servicing fees (Note 2) 464,609 Custodian fees (Note 2) 45,721 Trustee compensation and expenses (Note 2) 42,740 Administrative services (Note 2) 20,681 Distribution fees  Class IB (Note 2) 482,000 Other 287,708 Total expenses Expense reduction (Note 2) (1,171) Interest expense (Note 2) (1,042,967) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 21,870,347 Net realized loss on swap contracts (Note 1) (8,271,579) Net realized gain on futures contracts (Note 1) 16,766,109 Net realized gain on written options (Notes 1 and 3) 9,258,307 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, TBA sale commitments and receivable purchase agreement during the year (27,885,381) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/10 12/31/09 Increase (decrease) in net assets Operations: Net investment income $33,161,950 $31,429,335 Net realized gain on investments 39,623,184 22,588,032 Net unrealized appreciation (depreciation) of investments (27,885,381) 107,634,037 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (30,368,148) (14,788,211) Class IB (21,643,820) (10,530,791) Decrease from capital share transactions (Note 4) (14,823,638) (50,206,152) Total increase (decrease) in net assets Net assets: Beginning of year 469,656,058 383,529,808 End of year (including undistributed net investment income of $36,605,288 and $43,898,007, respectively) The accompanying notes are an integral part of these financial statements. 20 Putnam VT Inc ome Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of expenses to average net assets, excluding interest expense (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/10 .88 .30 (1.43)  .59 f .59 f 7.25 88.25 12/31/09 .79 3.23 (.65)  1.16 g,h .58 g 7.52 g 277.76 12/31/08 .57 (3.39) (.84)  i,j .58 g .58 g 4.97 g 208.37 12/31/07 .65 .02 (.69)  .57 g .57 g 5.25 g 228.92 12/31/06 .54 .04 (.57)  .57 g .57 g 4.39 g 201.13 Class IB 12/31/10 .84 .30 (1.41)  .84 f .84 f 7.02 88.25 12/31/09 .76 3.19 (.61)  1.41 g,h .83 g 7.27 g 277.76 12/31/08 .54 (3.36) (.81)  i,j .83 g .83 g 4.75 g 208.37 12/31/07 .62 .02 (.66)  .82 g .82 g 5.00 g 228.92 12/31/06 .50 .04 (.54)  .82 g .82 g 4.09 g 201.13 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes dollar roll transactions. f Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2010 (Note 2). g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.21% 12/31/08 0.17 12/31/07 0.14 12/31/06 0.16 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.58% of average net assets for the period ended December 31, 2009 (Note 2). i Amount represents less than $0.01 per share. j Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share base on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 21 Notes to financial statements 12/31/10 Note 1  Significant accounting policies Putnam VT Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks current income consistent with what Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC, believes to be prudent risk by investing in investment-grade and high-yield bonds, and U.S. government securities. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from January 1, 2010 through December 31, 2010. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures contracts The fund uses futures contracts to hedge interest rate risk and gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. 22 Putnam VT Inc ome Fund G) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and gain exposure to interest rates and volatility. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $258,400,000 on purchased options contracts for the reporting period. See Note 3 for the volume of written options contracts activity for the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the period. H) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, manage exposure to specific sectors or industries and gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $46,000,000 on total return swap contracts for the reporting period. I) Interest rate swap contracts The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding notional on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the period. J) Credit default contracts The fund enters into credit default contracts to hedge market risk and gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $16,600,000 on credit default swap contracts for the reporting period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,425,677 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $63,433,529 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $61,763,001. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered Putnam VT Inc ome Fund 23 securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. P) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Q) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $50,992,056 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on December 31, 2016. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of unrealized gains and losses on certain futures contracts, income on swap contracts and interest only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $11,557,299 to increase undistributed net investment income and $2 to decrease paid-in-capital, with an increase to accumulated net realized losses of $11,557,297. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $20,828,367 Unrealized depreciation (10,348,786) Net unrealized appreciation 10,479,581 Undistributed ordinary income 37,097,359 Capital loss carryforward (50,992,056) Cost for federal income tax purposes $600,272,778 S) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. T) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 32.2% of the fund is owned by accounts of one group of insurance companies. Note 2  Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management had also contractually agreed, through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.45% of the funds average net assets. During the reporting period, the funds expenses were not reduced as a result of this limit. Effective April 30, 2010, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. 24 Putnam VT Inc ome Fund On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $843,827 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable offset against the funds net payable to LBSF. The fund paid $262,287 (exclusive of initial payment) to the Seller in accordance with the terms of the Agreement and the fund paid $51,761,980, including interest, to LBSF in complete satisfaction of the funds obligations under the terminated contracts. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $1,171 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $319, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3  Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $336,760,235 and $430,853,582, respectively. Purchases and proceeds from sales of long-term U.S. government securities aggregated $995,938 and $995,313, respectively. Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at beginning of the reporting period $735,377,200 $40,703,233 Options opened 327,484,400 18,441,621 Options exercised (141,538,500) (6,589,236) Options expired (197,124,500) (8,632,021) Options closed (33,450,000) (1,358,070) Written options outstanding at end of the reporting period $690,748,600 $42,565,527 Note 4  Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/10 Year ended 12/31/09 Year ended 12/31/10 Year ended 12/31/09 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 607,273 $7,381,132 367,308 $3,888,542 972,063 $11,598,299 529,692 $5,666,354 Shares issued in connection with reinvestment of distributions 2,645,309 30,368,148 1,635,864 14,788,211 1,900,248 21,643,820 1,171,389 10,530,791 3,252,582 37,749,280 2,003,172 18,676,753 2,872,311 33,242,119 1,701,081 16,197,145 Shares repurchased (3,637,051) (43,980,509) (4,708,262) (48,291,170) (3,493,148) (41,834,528) (3,625,389) (36,788,880) Net decrease Putnam VT Inc ome Fund 25 Note 5  Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $435,566 Payables $0 Interest rate contracts Investments, Receivables, Net assets  Payables, Net assets  Unrealized Unrealized appreciation/(depreciation) 22,857,866* appreciation/(depreciation) 88,105,885* Total *Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $ $ $(4,481,699) $(4,481,699) Interest rate contracts 4,058,234 16,766,109 (3,789,880) $17,034,463 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $ $ $3,346,758 $3,346,758 Interest rate contracts 1,203,565 3,121,693 (38,210,229) (33,884,971) Total Note 6  Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $135,186 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $423,778,740 and $401,985,388, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7  Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8  Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9  Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 26 Putnam VT Inc ome Fund About the Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Independent Trustees Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Jacob Ballas Capital India, Born 1947 Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product a non-banking finance Trustee since 2009 investment management firm with over $40 billion in assets under management. company focused on private equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic SM Energy Company, a Born 1955 energy firms and direct investor in energy assets. Trustee, and Co-Chair of the Finance Committee, publicly held energy company Trustee since 2010 of Mount Holyoke College. Former Chair and current board member of Girls Incorporated of Metro focused on natural gas Denver. Member of the Finance Committee, The Childrens Hospital of Denver. and crude oil in the United States; UniSource Energy Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment firm. Chairman of Mutual Fund ASHTA Chemicals, Inc. Born 1943 Directors Forum. Chairman Emeritus of the Board of Trustees of Mount Holyoke College. Trustee since 1994 and Vice Chairman since 2005 Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a private foundation dealing with national Edison International; Southern Born 1940 security issues. Senior Advisor to the United Nations Foundation. Senior Advisor to the Center California Edison Trustee since 2001 for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice United-Health Born 1946 Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnsons Chief Group, a diversified Trustee since 2007 Financial Officer for a decade. health-care company John A. Hill Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout Devon Energy Corporation, a Born 1942 firm focused on the worldwide energy industry. Serves as a Trustee and Chairman of the Board leading independent natural Trustee since 1985 and of Trustees of Sarah Lawrence College. Also a member of the Advisory Board of the Millstein gas and oil exploration and Chairman since 2000 Center for Corporate Governance and Performance at the Yale School of Management. production company Paul L. Joskow Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused TransCanada Corporation, Born 1947 primarily on research and education on issues related to science, technology, and economic an energy company focused Trustee since 1997 performance. Elizabeth and James Killian Professor of Economics and Management, Emeritus on natural gas transmission at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the and power services; Exelon Center for Energy and Environmental Policy Research at MIT. Corporation, an energy company focused on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the Northeast Utilities, Born 1949 trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess which operates New Trustee since 2006 Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global Englands largest energy communications and advertising firm. delivery system Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private None Born 1945 equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Trustee since 1984 Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher of financial advisory and other research None Born 1951 services, and founder and President of New Generation Advisors, LLC, a registered investment Trustee since 1984 advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest TransCanada Corporation, an Born 1942 products, and timberland assets company, in December 2008. energy company focused on Trustee from 1997 to 2008 natural gas transmission and and since 2009 power services Putnam VT Inc ome Fund 2 7 Name Year of birth Position held Principal occupations during past five years Other directorships Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining None Born 1952 Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Trustee since 2008 and Investments from 2000 to 2007. President of the Putnam Funds since July 2009 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. *Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Treasurer and Vice President and Chief Legal Officer Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments and Putnam Management Senior Vice President and Treasurer, The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Putnam Management Senior Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Accounting Officer Since 1993 Since 2007 Vice President, Clerk and Assistant Treasurer, The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Beth S. Mazor (Born 1958) Vice President, Senior Associate Treasurer and Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (20082010); Senior Financial Managing Director, Putnam Investments and Putnam Management Analyst, Old Mutual Asset Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Managing Director, Putnam Investments, Putnam Management and Since 2000 Putnam Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, The Putnam Funds Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments and Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 28 Putnam VT Inc ome Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2010, are available in the Individual Investors section of putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT Income Fund 29 This report has been prepared for the shareholders H312 of Putnam VT Income Fund. 265765 2/11 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2010 $115,884 $ $3,265 $314* December 31, 2009 $120,287 $ $3,220 $613* * Includes fees of $314 and $613 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2010 and December 31, 2009, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2010 and December 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $281,799 and $563,113 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, 2010 $ - $ 227,601 $ - $ - December 31, 2009 $ - $ 453,847 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
